                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                  CASE NO. 7:18-CR-153-1FL


UNITED STATES OF AMERICA
                                                            ORDER REGARDING PRO SE
                vs.                                          MOTIONS FILED BY THE
                                                          DEFENDANT AND EXTENSION OF
AUSTIN KYLE LEE,                                         TIME TO FILE PRETRIAL MOTIONS
          Defendant.



        Based on the Notice to Abandon Motions and the Unopposed Request for Extension of Time to

File Motions provided by appointed Counsel of the Defendant, the pro se motions filed by the Defendant

at Docket Entries [32], [33], and [34] as delineated in counsel’s Notice are hereby dismissed without

prejudice to counsel including, in part, in subsequent filings with this Court the arguments in the

Defendant’s pro se Motion to Suppress [DE 34] and the unopposed request for extension of time filed by

Counsel is hereby GRANTED and ALLOWED and Counsel is granted until March 18, 2019 to file pretrial

motions as contemplated by the Scheduling Order [DE 10] and the Government is allowed until April 1,

2019 to file responses thereto.

        The time delay occasioned by this motion is to be excluded from speedy trial computations

pursuant to 18 U.S.C. § 3161(h)(7)(A) in that the ends of justice outweigh the interest of the defendant and

the public to a speedy trial.

        IT IS SO ORDERED AND DIRECTED.

        Entered at Chambers this the 15th day of February, 2019.



                                              ______________________________________________
                                              THE HONORABLE LOUISE WOOD FLANAGAN
                                              UNITED STATES DISTRICT COURT JUDGE




                                                     1
